EXHIBIT 99.1 ROSETTA RESOURCES INC. ANNOUNCES 2 HOUSTON, TEXAS, February 26, 2010 / GLOBENEWSWIRE / Rosetta Resources Inc. (NASDAQ: ROSE) (“Rosetta” or the “Company”) today announced financial and operating results for the fourth quarter and full year 2009 and provided an outlook for 2010. Randy Limbacher, Rosetta's chairman, president and CEO, commented, "2009 was a breakthrough year for Rosetta.Despite a very challenging business climate, we achieved our key goals for the year, while living within our means. We made significant progress on testing and evaluating our Eagle Ford and Alberta Basin Bakken emerging plays, which have the potential to make a significant impact on Rosetta. We took measures to build inventory for growth from our existing assets, improve the efficiency of our business, develop our technical and execution capability, and position the Company for strong future performance. We enter 2010 with a very attractive proved reserve base, record levels of inventory and meaningful positions in impact plays. Our strategy shift to a resource player has traction and we believe we are at an inflection point on our performance." 2 For the fourth quarter ended December 31, 2009, Rosetta reported net income of $9.2 million, or $0.19 per diluted share, versus a net loss of ($155.5) million, or ($3.06) per diluted share, for the same period in 2008. Production for the fourth quarter of 2009 averaged 128 MMcfe/d. Daily production was down 9% overall versus the fourth quarter of 2008, driven mostly by decline in the Company’s non-core assets in the Gulf of Mexico and Texas State Waters. This decline was partially offset by production increases in the Rockies and South Texas.
